Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 05/20/2022, claims 111 and 315 have been cancelled.  Claims 1-34, 40, 41, 44-49, 56-66, 70-79, 82, 83, 85-106, 108, 114, 116, 118, 119, 121-130, 132-134, 136-314, and 316-392 had been cancelled in a previous communication.  Claims 35-39, 42, 43, 50-55, 67-69, 80, 81, 84, 107, 109, 110, 112, 113, 115, 117, 120, 131, and 135 are pending and under current examination.  

A terminal disclaimer is on file for US Patent No. 11,026,903.

All rejections not reiterated have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 35-39, 42, 43, 50-55, 67-69, 80, 81, 84, 107, 109-113, 115, 117, 120, and 135 are rejected under 35 U.S.C. 103 as being unpatentable over Birbara et al. (US 2015/0133561; publication date: 05/14/2015; cited in the IDS filed 08/14/2020) in view of Green (Chemical Senses Vol 11, pp 371-382; publication year: 1986) and Warren (American Journal of Sports Medicine Vol 32, pages 441-445; publication year: 2004).

With regard to claim 35, Birbara discloses a method of treating pain by injection of capsaicin (abstract).  Birbara discloses that clinical trials have shown burning sensation as a consequence of capsaicin injection, which limits the use of capsaicin alone (0038-0039) and the invention solves the problem of acute burning sensation produced following capsaicin injection in osteoarthritis patients (0043).  Birbara discloses the following procedure (0110 - 0114):  Lidocaine is administered by injection to the affected joint (the knee) and allowed to infiltrate the surrounding intra-articular surfaces for 5-10 minutes.  The knee is flexed to distribute the lidocaine.  Capsaicin is injected after the lidocaine and the knee is flexed to distribute the capsaicin.  A cooling article is applied to the knee before, during, and/or after the lidocaine injection and also before, during, and/or after the capsaicin injection.  As the cooling article may be applied both before and after the lidocaine injection and the capsaicin injection, the examiner considers Birbara to render obvious the claimed steps of (a) applying a cooling article to an exterior surface of a human patient’s knee presenting with osteoarthritic knee joint pain; then (b) administering by injection into the intra-articular space of the joint of said knee a pharmaceutical composition comprising the single pain-relief agent, lidocaine; then, (c) applying a cooling article to an exterior surface of said knee; then (d) administering by injection into the intra-articular space of the joint of said knee a pharmaceutical composition comprising capsaicin in order to deliver a dose of capsaicin; and then applying a cooling article to an exterior surface of said knee; to thereby attenuate transient burning sensation due to injection of capsaicin.  The method of Birbara does not require any other pain relief medication besides the lidocaine and the capsaicin.  The examiner notes that Birbara’s compositions may contain hyaluronic acid and that Birbara discloses that hyaluronic acid may induce analgesia (0009 and 0010).  These studies hypothesizing an analgesic effect for hyaluronic acid were preliminary and the examiner does not particularly consider the phrase “the patient does not receive any other pain-relief medicine” to exclude hyaluronic acid, which is used by Birbara as an extended release agent, not as a pain relief agent.  Importantly, Birbara’s invention does not require hyaluronic acid.  Birbara’s invention requires an extended release agent that may be hyaluronic acid or any other extended release agent.  Birbara also lists collagen and elastin or a bioresorbable polymer matrix as example substances that may be used as the extended release agent (0071-0075).  Insomuch as claim 35 excludes hyaluronic acid, it would have been prima facie obvious to use any other extended release agent instead of hyaluronic acid to slow the release of capsaicin from the formulation because such was contemplated as Birbara’s invention.  
Birbara does not disclose the claimed doses of the lidocaine or the capsaicin in para 0110-0113.
Birbara discloses using a 1% solution of lidocaine in the example method (0112), and in one example method 8 cc of a 1% solution is injected (i.e. 0.08 g lidocaine is delivered).  While the example composition contains slightly less than the claimed lower limit on lidocaine of about 0.1 g, the examiner considers it prima facie obvious to make minor adjustments to the amount of anesthetic employed in Birbara’s method with the intention of optimizing the relief of burning and stinging.  Please refer to MPEP 2144.05(II)(A): In general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.").
With regard to capsaicin, Birbara discloses milligram amounts of capsaicin (0064), which the examiner considers to embrace the value “1 mg” required for capsaicin by the instant claims.  
Birbara does not recite the claimed temperature achieved in the intra-articular space of the joint of said knee by the cooling article in step (e); however, Birbara teaches that the cooling article itself possesses a temperature of 38-50ºF (0115) and that the effect of the cooling step is to diminish painful sensation due to capsaicin injection (i.e. the burning sensation (0115).  
Green discloses a relationship between the temperature of the oral mucosa and perceived burning upon administration of capsaicin, with lower temperatures of the oral mucosa exhibiting reduced burning sensation (figure 5, page 378).
Warren discloses that as the knee is cooled over time, the temperature of the intra-articular space decreases (e.g. to a little over 25ºC when the knee is cooled for about 1 hour; figure 2, page 443).  Warren discloses further that as time of cooling increases, the amount of pain experienced due to cold exposure increases (figure 3, page 443).  Warren concludes that intra-articular temperatures below a certain threshold are associated with increased perceived pain [due to the cold temperature (abstract).  
It would have been prima facie obvious to optimize the temperature of the intra-articular fluid.  The artisan of ordinary skill would have been motivated to do so in order to (a) maximize reduction of burning sensation, while (b) minimizing pain sensation due to lowered temperature within the knee joint.  The skilled artisan would have had a reasonable expectation of success because these were both art-recognized result effective variables as of the effective filing date of the instant invention.  
With regard to claims 36 and 37, Birbara discloses flexing the knee after capsaicin injection and discloses the purpose to be to distribute the capsaicin throughout the intra-articular space (0013). Although Birbara does not disclose the number of times the knee is flexed, the examiner considers it a matter of routine for one having ordinary skill to optimize the number of flexes to achieve the intended goal of capsaicin distribution. 
With regard to claims 38, 39, 42, 43, 50-55, 67-69 and 107, as noted above, the prior art teaches a relationship among reduction in burning sensation, temperature of the tissue in contact with the capsaicin, and duration of exposure to cooling article.  The examiner considers it a matter of routine for one having ordinary skill in the art to have optimized these parameters (duration of cooling and temperature of intra-articular fluid) to accomplish effective reduction in burning sensation, while preventing painfully cold temperature of the intra-articular fluid for any of the cooling steps disclosed by Birbara.
With regard to claim 80 and 81, Birbara discloses injecting 8 and 10 mL (cc) of 1% lidocaine, which falls below the range recited in the instant claims; however, the examiner does not consider the limitation on volume of instant claims 80 and 81 to patentably define over the cited prior art because it would be a matter of routine for one having ordinary skill in the art to make minor adjustments to the concentration of lidocaine and volume of lidocaine solution injected in the knee to achieve the stated goal of reducing capsaicin induced burning and pain.  
With regard to claim 84, Birbara discloses injecting capsaicin in a volume of from 0.1 to 25 mL, which embraces the range recited in the instant claims.  
With regard to claims 109-110, the method of Birbara does not require any of the steps excluded by the instant claims.  
With regard to claim 112, 113, and 115, it would be a matter of routine for one having ordinary skill in the art to optimize the parameters disclosed as important for reducing burning sensation (i.e. the lidocaine injection, duration of cooling, and intra-articular temperature achieved) to accomplish the intended outcome of reducing burning and pain as much as possible as this is the objective of Birbara.  With regard to the timing of pain measurement, Birbara discloses examples that measure pain out to 21 min (table X, spanning pages 13-14); however, it would have been obvious to measure pain for as long as the patient might feel any discomfort, therefore the examiner does not consider instant claim 115 to patentably define over the cited prior art, particularly if the cooling step is prolonged relative to Birbara’s example method.  
With regard to claims 117 and 120, the pain relief may last beyond 6 months (0118).
With regard to claim 135, it would have been prima facie obvious to cover as much of the external surface of the knee in order to provide uniform consistent cooling to the entire joint being treated.  

Claims 131 is rejected under 35 U.S.C. 103 as being unpatentable over Birbara et al. (US 2015/0133561; publication date: 05/14/2015; cited in the IDS filed 08/14/2020) in view of Green (Chemical Senses Vol 11, pp 371-382; publication year: 1986) and Warren (American Journal of Sports Medicine Vol 32, pages 441-445; publication year: 2004) as applied to claims 35-39, 42, 43, 50-55, 67-69, 80, 81, 84, 107, 109-113, 115, 117, 120, and 135 above, and further in view of Edelman et al. (US 2013/0245729; publication date: 09/19/2013).  

The relevant disclosures of Birbara, Green, and Warren are set forth above.  None of these references disclose a material wrap cooled via a circulating fluid. 
Edelman discloses a cold therapy system including a therapy pad (i.e. a material wrap) in fluid communication with a cooling bath and a pump that pumps water from the cooling bath to the therapy pad and back (abstract).  Edelman discloses further that the invention can maintain a desired temperature and reduces ambulatory burden on the user. 
It would have been prima facie obvious to use the cold therapy wrap cooled by a circulating fluid disclosed by Edelman.  The artisan of ordinary skill would have been motivated to do so in order to take advantage of the consistent temperature and ease of use.  The skilled artisan would have had a reasonable expectation of success because this would merely require applying the device to the knee.  

Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive.

On page 10, Applicant argues that Birbara’s method would not be viable for commercializing an injectable capsaicin because the increase in pain observed by patients alerts the patient that they received capsaicin not placebo. 
Difficulties that hypothetically may present a hurdle in clinical trial design do not negate the obviousness of the claimed method over Birbara for the reasons detailed in the rejection.  Moreover, see the following paragraphs for a complete treatment of Birbara’s data, which would have indicated to one of ordinary skill in the art that capsaicin injection into a pre-cooled knee causes minimal pain sensation.  The examiner does not agree that one would have found the method of Birbara to be prohibitively complex for further development.  Although a double blind clinical trial is the gold standard for the final stages of drug development, they are not always possible.  One having ordinary skill in the art, i.e. one possessing a M.D. or Ph.D. in biomedical science, would have the ability to navigate the complexities of clinical trial design.   

On page 10, Applicant points to Table X as showing that patients administered capsaicin experience a pain score of 8 (on a scale of 0-10) due to administering capsaicin.  
This statement is true; however, it is an incomplete representation of Birbara.  The experiment reported in Table X does not address pain after capsaicin injection into a knee that has been pre-cooled.  The knee joint in the example summarized in Table X is not cooled prior to capsaicin injection.  The joint in the example summarized in Table IX is cooled prior to capsaicin injection and a greatly reduced pain score is reported.  When the knee has been cooled prior to lidocaine and capsaicin injection, the patient reports a pain score of 2 (on a scale of 0-10).  Please refer to the relevant sections of Tables IX and Table X reproduced in part below:

    PNG
    media_image1.png
    339
    428
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    419
    456
    media_image2.png
    Greyscale

In table IX, where the knee has been pre-cooled, the pain score at minute 8, just after capsaicin injection, is 2, indicating fairly minimal pain.  In table X, where the knee has not been pre-cooled, the pain score at minute 8, just after capsaicin injection, is 8, indicating significant pain.  From Tables IX and X, one having ordinary skill in the art would understand that pre-cooling a joint dramatically reduces the pain experienced upon intraarticular injection of capsaicin.  

On page 10, Applicant argues that even after Birbara, there remained a long-felt unmet need to administer an amount of capsaicin effective to achieve long duration relief from the patient’s existing pain while minimizing transient pain caused by capsaicin upon administration.  
Applicant is referred to MPEP 716.04, which describes the standard to overcome an obviousness rejection with a persuasive showing of long-felt need:  Establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution. The relevance of long-felt need and the failure of others to the issue of obviousness depends on several factors. First, the need must have been a persistent one that was recognized by those of ordinary skill in the art. In re Gershon, 372 F.2d 535, 539, 152 USPQ 602, 605 (CCPA 1967) ("Since the alleged problem in this case was first recognized by appellants, and others apparently have not yet become aware of its existence, it goes without saying that there could not possibly be any evidence of either a long felt need in the . . . art for a solution to a problem of dubious existence or failure of others skilled in the art who unsuccessfully attempted to solve a problem of which they were not aware."); Orthopedic Equipment Co., Inc. v. All Orthopedic Appliances, Inc., 707 F.2d 1376, 217 USPQ 1281 (Fed. Cir. 1983) (Although the claimed invention achieved the desirable result of reducing inventories, there was no evidence of any prior unsuccessful attempts to do so.).  Second, the long-felt need must not have been satisfied by another before the invention by applicant. Newell Companies v. Kenney Mfg. Co., 864 F.2d 757, 768, 9 USPQ2d 1417, 1426 (Fed. Cir. 1988) (Although at one time there was a long-felt need for a "do-it-yourself" window shade material which was adjustable without the use of tools, a prior art product fulfilled the need by using a scored plastic material which could be torn. "[O]nce another supplied the key element, there was no long-felt need or, indeed, a problem to be solved".)
The instant invention does not meet the second prong of the analysis to determine whether an invention meets a long-felt need.  As explained above, Birbara discloses the same solution to the problem of capsaicin pain upon intraarticular injection that Applicant employs in the instant invention.  It was known in the art that pre-cooling a joint reduces transient pain upon intraarticular injection of capsaicin.  See Tables IX and X, reproduced and discussed above.  Birbara discloses that their treatment provides pain relief for weeks to months (0060).  Thus, Birbara reports a way to administer an amount of capsaicin effective to achieve long duration relief from the patient’s existing pain while minimizing transient pain caused by capsaicin.  Moreover, others had reported the same effect.  As explained in the rejection above, Green discloses a relationship between the temperature of the oral mucosa and perceived burning upon administration of capsaicin, with lower temperatures of the oral mucosa exhibiting reduced burning sensation (figure 5, page 378).  Thus, the long-felt need for a convenient way to administer an amount of capsaicin effective to achieve long duration relief from the patient’s existing pain while minimizing transient pain caused by capsaicin had been satisfied by multiple others as of the effective filing date of the instant invention.  

On pages 10-11, Applicant lists technical obstacles faced in developing the instant invention.  
As noted above, the solution discovered by Applicant was reported prior to the effective filing date of the instant invention by Birbara.  Specifically, Birbara teaches the same local anesthetic and that cooling the knee provides dramatic relief from the transient burning and stinging upon capsaicin injection.  Arriving at an ideal duration for cooling or intraarticular temperature would have been a matter of routine for one having ordinary skill in the art, because the relationship between temperature and joint pain upon capsaicin injection was known in the art at the instant effective filing date.  Thus, for the reasons set forth above and in the rejection, the obviousness conclusion is maintained.  

On page 12, Applicant argues that example 8 and table 1 of the instant application demonstrate unexpectedly reduced pain on capsaicin injection due to cooling the knee with a circumferential circulating ice water wrap (CCIWW) as compared to cooling the knee with an ice pack.  On page 13, Applicant describes the intraarticular temperatures achieved by the CCIWW vs. those achieved by ice pack cooling.  CCIWW cooling achieves a lower intraarticular temperature than ice pack cooling.  Applicant cites figure 4 of the instant application as establishing the importance of the temperature range 28 - 30ºC.   
Applicant is referred to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
As an initial matter, the relationship between cooling a tissue and attenuated burning and stinging upon capsaicin injection into that tissue was known as of the instant effective filing date.  Although Birbara does not specify a temperature, they teach that the pre-cooling step diminishes painful sensation due to capsaicin injection (i.e. the burning sensation (0115).  Green discloses a relationship between the temperature of the oral mucosa and perceived burning upon administration of capsaicin, with lower temperatures of the oral mucosa exhibiting reduced burning sensation (figure 5, page 378).  Warren discloses that as the knee is cooled over time, the temperature of the intra-articular space decreases (e.g. to a little over 25ºC when the knee is cooled for about 1 hour; figure 2, page 443).  Warren discloses further that as time of cooling increases, the amount of pain experienced due to cold exposure increases (figure 3, page 443).  Warren concludes that intra-articular temperatures below a certain threshold are associated with increased perceived pain [due to the cold temperature (abstract).  Thus, one having ordinary skill in the art would have recognized that a relationship exists between temperature of a tissue and the burning and stinging response to capsaicin injection into that tissue and that there is a lower limit at which point the cold itself causes discomfort. The examiner does not find Applicant’s discovery of a specific range where pain reduction is optimal to be an unexpectedly superior property of the instant invention.  Temperature was a result-effective variable recognized in the art at the instant effective filing date to vary in order to reduce pain sensation upon capsaicin injection.  One having ordinary skill at the instant effective filing date would also have expected better control over temperature within the intraarticular space when cooling the joint a cuff having circulating water relative to using ice as shown in table 1 in example 8 and Figure 4 of the instant Application.  A cuff having circulating water would provide more consistent and regulated control over the temperature applied to the joint and would be more readily shaped to the contours of the knee.  An ice pack would warm over time and/or be too cold at the onset of use and would be less easily shaped to the contours of the knee joint.  The examiner also notes that data must be commensurate in scope with the claims.  The instant method requires the use of  CCIWW to achieve optimal intraarticular temperature; however, this feature is only captured in claim 131.  The remaining pending claims do not require any limitation regarding the device used to achieve the intraarticular temperature alleged to be unexpectedly superior.  

On pages 13-14, Applicant points out that the method can be conveniently performed at a doctor’s office.
It is unclear how this comment is meant to distinguish over methods of the prior art.  

On pages 14-16, Applicant describes some of the teachings of Birbara.  Applicant argues that the instant claims exclude Birbara’s invention because Birbara requires hyaluronic acid and hyaluronic acid is a pain medication.  
As explained in the rejection supra, Birbara’s compositions may contain hyaluronic acid and Birbara discloses that hyaluronic acid may induce analgesia (0009 and 0010).  These studies hypothesizing an analgesic effect for hyaluronic acid were preliminary and the examiner does not particularly consider the phrase “the patient does not receive any other pain-relief medicine” to exclude hyaluronic acid, which is used by Birbara as an extended release agent, not as a pain relief agent.  Importantly, Birbara’s invention does not require hyaluronic acid.  Birbara’s invention requires an extended release agent that may be hyaluronic acid or any other extended release agent.  Birbara also lists collagen and elastin or a bioresorbable polymer matrix as example substances that may be used as the extended release agent (0071-0075).  Insomuch as claim 35 excludes hyaluronic acid, it would have been prima facie obvious to use any other extended release agent instead of hyaluronic acid to slow the release of capsaicin from the formulation because such was contemplated as Birbara’s invention.  The claims are considered prima facie obvious over embodiments of Birbara’s invention in which other extended release agents are used, such as collagen and elastin or a bioresorbable polymer.  

On pages 16-17, Applicant argues that Birbara is silent on the temperature range of 28-30 ºC.  Applicant argues further that it is only through Applicant’s innovation and experimentation that a method for attenuating transient burning sensation due to injection of capsaicin has been achieved using a procedure that entails administering a particular anesthetic agent that is lidocaine and reaching an intraarticular temperature of 28-30 ºC.  On page 17, Applicant replicates the list of uncertainties and technical features explored during development of the instant invention.  On page 18, Applicant argues that the CCIWW results in surprisingly less pain  where the fluid in the joint had a temperature of 29.5 C and argues that the data in the application establishes the importance of the range 28 - 30 ºC.    
As explained in the rejection above, Birbara does not recite the claimed temperature achieved in the intra-articular space of the joint of said knee by the cooling article in step (e); however, Birbara teaches that the cooling article itself possesses a temperature of 38-50ºF (0115) and that the effect of the cooling step is to diminish painful sensation due to capsaicin injection (i.e. the burning sensation (0115).  
Green discloses a relationship between the temperature of the oral mucosa and perceived burning upon administration of capsaicin, with lower temperatures of the oral mucosa exhibiting reduced burning sensation (figure 5, page 378).
Warren discloses that as the knee is cooled over time, the temperature of the intra-articular space decreases (e.g. to a little over 25ºC when the knee is cooled for about 1 hour; figure 2, page 443).  Warren discloses further that as time of cooling increases, the amount of pain experienced due to cold exposure increases (figure 3, page 443).  Warren concludes that intra-articular temperatures below a certain threshold are associated with increased perceived pain [due to the cold temperature (abstract).  
Thus, one having ordinary skill in the art would have recognized that a relationship exists between temperature of a tissue and the burning and stinging response to capsaicin injection into that tissue.  One having ordinary skill would also have realized that there is a lower limit to the cool temperature that may be achieved in the knee before the cold itself causes discomfort.  As such, the examiner does not consider discovering an optimal temperature for prevention of capsaicin induced burning and stinging to be inventive within the meaning of 35 USC 103.  
With regard to the argument that CCIWW achieves better results than an ice pack for cooling and prevention of capsaicin induced burning and stinging, the examiner does not consider this to have been an unexpected finding as of the instant effective filing date.  See the examiner’s position regarding Applicant’s assertion of unexpected results above.  Although Applicant may have discovered that the range 28-30 ºC is best for pain prevention, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Here, Applicant appears to have optimized a range for a result-effective variable that was known to one of ordinary skill at the instant effective filing date.   
On pages 18-19, Applicant summarizes the arguments presented in the preceding pages.

The examiner maintains the obviousness conclusion for the reasons explained above.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 35-39, 42, 43, 50-55, 67-69, 80, 81, 84, 107, 109, 110, 112, 113, 115, 117, 120, 131, and 135 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of copending Application No. 17339414 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the instant claims. 
Inter alia the claims of the ‘414 application embrace a method of ameliorating joint pain in a human patient, comprising: a. optionally applying a cooling article to a human patient's skin in proximity to a joint in need of pain relief therapy; then b. optionally administering a local anesthetic agent into said joint; then c. applying a cooling article to the patient's skin in proximity to said joint to achieve a temperature in the range of from 28° C. to 30° C. for tissue or fluid in the interior of the joint; then d. administering by injection into said joint 2 mL of a pharmaceutical composition comprising capsaicin in order to deliver a dose of capsaicin in an amount of 1 mg; and then e. optionally applying a cooling article to the patient's skin in proximity to said joint; to thereby ameliorate joint pain in the human patient, and after administration of the pharmaceutical composition comprising capsaicin in step (d) but prior to step (e) said joint is flexed 5 times; and the following additional step is performed between steps (c) and (d): administering into said joint a pharmaceutical composition comprising a single pain-relief local anesthetic agent selected from the group consisting of lidocaine and a pharmaceutically acceptable salt thereof, in order to deliver a dose of lidocaine in an amount ranging from about 0.1 g to about 0.5 g.  Step (c) comprises applying a cooling article to the patient's skin in proximity to the joint to achieve a temperature of 28, 29, or 30° C for tissue or fluid in the interior of the joint.  The cooling article is applied to the knee for at least 15 minutes, this range overlaps with the range recited in the instant claims.  See MPEP 2144.05.  The term “joint pain” embraces an osteoarthritic knee (see page 2 of the ’414 specification).  The examiner considers it prima facie obvious to optimize the concentration and volume of lidocaine to achieve a target dose.  The claims of the ‘414 application embrace administering 0.3 of 0.15 g of lidocaine.  The method does not contain any procedure that reduces transient burning sensation experienced by the patient due to administration of capsaicin nor is there any additional procedure that reduces osteoarthritic knee joint pain. Transient burning sensation is evaluated at about 30 minutes after administration of the pharmaceutical composition comprising capsaicin, and said transient burning sensation is no greater than level one on a visual analog scale ranging from zero to four, due to administering the pharmaceutical composition comprising capsaicin.  The claimed method is characterized by achieving a reduction in joint pain for a duration of at least 6 months (see page 2 of the ‘414 specification).
With regard to instant claims 131 and 135, the term “cooling article” recited in the claims of the ‘414 application embraces a material wrap cooled by a circulating fluid that covers at least 90 % of the external surface of the knee (see pages 2 and 41 of the ‘414 specification).  
With regard to claim 315, the term “joint pain” embraces intermetatarsal neuroma (see page 3 of the ‘414 application).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive. Applicant’s request for the provisional double patenting rejection to be withdrawn is noted.  The rejection is maintained as the claims remain rejected under other statutes.  The examiner also points out that the effective filing date of US Serial No. 17/339,414 is 07/20/2017.  As this is the same as the instant effective filing date, the provisional rejection over 17/339,414 cannot be withdrawn, even if it is the only remaining rejection in the application.  US Serial No. 17/339,414 is not a later filed application.  Please refer to MPEP 804(I)(B)(1)(b)(ii)  Applications have the same effective U.S. filing date:
If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c) ) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.

Conclusion
No claims are allowed.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617